DETAILED ACTION
Claim Rejections - 35 USC § 112
1. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2. 	Claims 5 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 5 recites the limitation "the only bulbous portions" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	b. Claim 20 recites the limitation “forming the body includes forming a connecting piece” in line 2. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) MPEP 2173.05(p). Additionally, Claim 20 recites the limitation “the first section and the second section” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. 

3. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1, 4, 5, 8, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over McDowell (US 10,625,130) in view of Tucker (US Patent Publication 2015/0342146).  
a. Regarding claim 1, McDowell teaches a pet toy comprising a body 250 [Referring to FIG. 5, an alternative embodiment of a described above a projectile 650, shown in FIG. 9 includes projectile 250, col. 7 lines 17-18] including a first body portion 258 and a second body portion 260 [spheres 258, 260 such as for example, tennis balls, col. 7 lines 24-25] the first body portion being sized and configured to be positioned within a first launcher [FIG. 5 shows a projectile for use with any disclosed embodiment of the launcher, col. 2 lines 33-35]. McDowell does not specifically teach a second body portion sized and configured to be positioned within a second launcher. Tucker teaches a second body portion 1116 or 1116 being sized and configured to be positioned within a second launcher [1116, 1116′ are designed to snap-fit around a substantially standard tennis ball and a substantially non-standard sized tennis ball [0096]] for the purpose of providing a first launcher designed to hold a substantially standard tennis ball and second launcher designed to hold a substantially non-standard sized tennis ball for engaging and throwing multiple balls without contacting dog saliva.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by McDowell to include a second body portion sized and configured to be positioned within a second launcher as taught by Tucker because doing so would have provided a first launcher designed to hold a substantially standard tennis ball and second launcher designed to hold a substantially non-standard sized tennis ball for engaging and throwing multiple balls without contacting dog saliva.  
b. Regarding claim 4, McDowell in view of Tucker teaches (references to McDowell) the pet toy of claim 1 wherein the first body portion 258 forms a convex spherical surface on one side of body 250 [Referring to FIG. 5, an alternative embodiment of a described above a projectile 650, shown in FIG. 9 includes projectile 250, col. 7 lines 17-18], the second body portion 260 forms a convex spherical surface on an opposite side of body 250 [spheres 258, 260 such as for example, tennis balls, col. 7 lines 24-25], and body 250 further includes an intermediate portion located between the first body portion and the second body portion forming a concave surface 252 between the convex spherical surfaces of the first body portion and the second body portion [FIG. 5].
258 and second body portion 260 are the only bulbous portions on the body 250 [FIG. 5].
d. Regarding claim 8, McDowell in view of Tucker teaches (references to McDowell) the pet toy of claim 1, wherein the first body portion 258 has a first diameter, the second body portion 260 has a second diameter [spheres 258, 260 such as for example, tennis balls, col. 7 lines 24-25], and body 250 has a height which is larger than each of the first diameter and the second diameter, and is also smaller than the combination of the first diameter and the second diameter [FIG. 5; Referring to FIG. 5, an alternative embodiment of a described above a projectile 650, shown in FIG. 9 includes projectile 250, col. 7 lines 17-18].
 McDowell in view of Tucker teaches (references to Tucker) the pet toy of claim 1, wherein a second diameter is larger than the first diameter [a substantially standard tennis ball and a substantially non-standard sized tennis ball [0096]]. 
e. Regarding claim 9, McDowell in view of Tucker teaches (references to Tucker) a system comprising the pet toy of claim 1, the system further comprising at least one of the first launcher and the second launcher 1116, 1116′ [1116, 1116′ are designed to snap-fit around a substantially standard tennis ball and a substantially non-standard sized tennis ball [0096]]. 

6. 	Claims 2 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over McDowell (US 10,625,130) in view of Tucker (US Patent Publication 2015/0342146) and Fincher (US 10,206,373).  
a. Regarding claim 2, McDowell in view of Tucker teaches (references to McDowell) the pet toy of claim 1 having first body portion 258 and second body portion 260 [spheres 258, 260, such as, for example, tennis balls, col. 7 lines 24-25]. McDowell in view of Tucker does not specifically teach the first body portion includes a first spherical cap having a first diameter, the second body portion includes a second spherical cap having a second diameter larger than the first diameter. Fincher teaches the first body portion 124 includes a first spherical cap 122 having a first diameter, the second body portion 124 includes a second spherical cap 122 [As illustrated in FIG. 5, each pom-pom 122 may include a pom-pom body 124 (schematically depicted as a sphere), col. 5 lines 31-33] having a second diameter larger than the first diameter [pom-poms 122 may have a different diameter; in a further specific example, without limitation, one of the pom-poms 122 may have a diameter of about 1.5″ and the other pom-pom 122 may have a diameter of about 2.0″, col. 5 lines 51-54] for the purpose of providing a double-ended pet toy having a first body portion with a first spherical cap having a first diameter and second body portion with a second spherical cap having a second diameter larger than the first diameter consistent with the functional requirements of the double-ended pet toy as randomly movable ends which the pet can be amused with and pounce on for entertaining a pet. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by McDowell in view of Tucker to include the first body portion that includes a first spherical cap having a first diameter and the second body portion that includes a second spherical cap having a second diameter larger than the first diameter as taught by Fincher because doing so would have provided a double-ended pet toy having a first body portion with a first spherical cap having a first diameter and second body portion with a second spherical cap having a second diameter larger than the first diameter consistent with the functional requirements of the double-ended pet toy as randomly movable ends which the pet can be amused with and pounce on for entertaining a pet.  
b. Regarding claim 3, McDowell in view of Tucker and Fincher teaches (references to Fincher) the pet toy of claim 2, wherein the ratio of the first diameter to the second diameter is about 4:5 [pom-poms 122 may have a different diameter; in a further specific example, without limitation, one of the pom-poms 122 may have a diameter of about 1.5″ and the other pom-pom 122 may have a diameter of about 2.0″, col. 5 lines 51-54].

7. 	Claims 6, 7, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over McDowell (US 10,625,130) in view of Tucker (US Patent Publication 2015/0342146) and Rose (US 5,879,251).
a. Regarding claim 6, McDowell in view of Tucker teaches (references to McDowell) the pet toy of claim 1 having first body portion 258 and second body portion 260 [spheres 258, 260, such as, for example, tennis balls, col. 7 lines 24-25]. McDowell in view of Tucker does not specifically teach the first body portion and the second body portion are formed by a first section and a second section, the first body portion formed by a first portion of the first section and a first portion of the second section, the second body portion formed by a second portion of the first section and a second portion of the second section. Rose teaches the first body portion 170 and the second body portion 170’ are formed by a first section 110 and a second section, the first body portion formed by a first portion 130 of the first section 110 and a first portion 150 of the second section, the second body portion formed by a second portion 130’ of the first section and a second portion 150’ of the second section [FIGS. 2, 4] for the purpose of providing a more durable double ball having a multi-piece construction that is interconnected between the pieces to form a more integral fit and allows for good freedom of movement of the balls with respect to the connecting piece, leading to more fun when the ball is in play.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by McDowell in view of Tucker to include the first body portion formed by a first portion of the first section and a first portion of the second section and the second body portion formed by a second portion of the first section and a second portion of the second section as taught by Rose because doing so would have provided a more durable double ball having a multi-piece construction that is interconnected between the pieces to form a more integral fit and allows for good freedom of movement of the balls with respect to the connecting piece, leading to more fun when the ball is in play.  
b. Regarding claim 7, McDowell in view of Tucker and Rose teaches (references to Rose) the pet toy of claim 6 having the first section 110 and the second section connected by at least one connecting piece 160 [As shown in FIG. 4, first means 160 for securing said second piece of durable hourglass shaped material 150 to said first hourglass shaped section 130 of said first piece is a stitching that runs along and extends between the edges of each pair of hourglass shaped pieces that together form each spherical shaped piece, col. 4 lines 3-8; FIGS. 2, 4] and the body includes at least one aperture between the first section and the second section [an opening between terminal end 132 of the end piece 130 of said first piece of material 110 and the neck 122 of said first piece of material 110, col. 5 lines 21-24].
 does not specifically teach forming the body includes forming a connecting piece between the first section and the second section and the body includes at least one aperture between the first section and the second section. Rose teaches forming the body includes forming a connecting piece between the first section and the second section 160 [As shown in FIG. 4, first means 160 for securing said second piece of durable hourglass shaped material 150 to said first hourglass shaped section 130 of said first piece is a stitching that runs along and extends between the edges of each pair of hourglass shaped pieces that together form each spherical shaped piece, col. 4 lines 3-8; FIGS. 2, 4] and the body includes at least one aperture between the first section and the second section [an opening between terminal end 132 of the end piece 130 of said first piece of material 110 and the neck 122 of said first piece of material 110, col. 5 lines 21-24] for the purpose of providing a more durable double ball having a multi-piece construction that is interconnected between the pieces to form a more integral fit and allows for good freedom of movement of the balls with respect to the connecting piece, leading to more fun when the ball is in play.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by McDowell in view of Tucker to include forming the body includes forming a connecting piece between the first section and the second section and the body includes at least one aperture between the first section and the second section as taught by Rose because doing so would have provided a more durable double ball having a multi-piece construction that is interconnected between the pieces to form a more integral fit and allows for good freedom of movement of the balls with respect to the connecting piece, leading to more fun when the ball is in play.

8. 	Claims 10-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rose (US 5,879,251) in view of Fincher (US 10,206,373).
a. Regarding claim 10, Rose teaches a pet toy comprising a body including a first section and second section each including a first portion and a second portion, the first section and the second section forming a first body portion 170 and a second body portion 170’, the first body portion 170 formed by the first portion 130 of first section 110 and first portion 150 of the second section, the second body 170’ formed by the second portion 130’ of the first section and second portion 150’ of the second section [FIGS. 2, 4]. Rose does not specifically teach a first body portion and a second body portion which are different sizes. Fincher teaches a first body portion 124 and a second body portion 124  [As illustrated in FIG. 5, each pom-pom 122 may include a pom-pom body 124 (schematically depicted as a sphere), col. 5 lines 31-33] which are different sizes [pom-poms 122 may have a different diameter; in a further specific example, without limitation, one of the pom-poms 122 may have a diameter of about 1.5″ and the other pom-pom 122 may have a diameter of about 2.0″, col. 5 lines 51-54] for the purpose of providing a double-ended pet toy having a first body portion with a first spherical cap having a first diameter and second body portion with a second spherical cap having a second diameter larger than the first diameter consistent with the functional requirements of the double-ended pet toy as randomly movable ends which the pet can be amused with and pounce on for entertaining a pet. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Rose to include a first body portion and a second body portion which are different sizes as taught by Fincher because doing so would have provided a double-ended pet toy having a first body portion with a first spherical cap having a first diameter and second body portion with a second spherical cap having a second diameter larger than the first diameter consistent with the functional requirements of the double-ended pet toy as randomly movable ends which the pet can be amused with and pounce on for entertaining a pet.  
b. Regarding claim 11, Rose in view of Fincher teaches (references to Rose) the pet toy of claim 10 having the first section 110 and the second section [FIGS. 2, 4]. Rose further teaches the first section and the second section are separate pieces which are attached to each other [As shown in FIG. 4, first means 160 for securing said second piece of durable hourglass shaped material 150 to said first hourglass shaped section 130 of said first piece is a stitching that runs along and extends between the edges of each pair of hourglass shaped pieces that together form each spherical shaped piece, col. 4 lines 3-8].
c. Regarding claim 12, Rose in view of Fincher teaches (references to Rose) the pet toy of claim 10 having the first section 110 and the second section [FIGS. 2, 4]. Rose further teaches the first section and the second section have been manufactured as one unitary piece 100 [As shown in FIG. 4, first means 160 for securing said second piece of durable hourglass shaped material 150 to said first hourglass shaped section 130 of said first piece is a stitching that runs along and extends between the edges of each pair of hourglass shaped pieces that together form each spherical shaped piece, col. 4 lines 3-8].
d. Regarding claim 13, Rose in view of Fincher teaches (references to Fincher) the pet toy of claim 10 wherein the first body portion 124 includes a first spherical cap 122 having a first diameter, the second body portion 124 [As illustrated in FIG. 5, each pom-pom 122 may include a pom-pom body 124 (schematically depicted as a sphere), col. 5 lines 31-33] includes a second spherical cap 122 having a second diameter, and the second diameter is larger than the first diameter [pom-poms 122 may have a different diameter; in a further specific example, without limitation, one of the pom-poms 122 may have a diameter of about 1.5″ and the other pom-pom 122 may have a diameter of about 2.0″, col. 5 lines 51-54].
e. Regarding claim 14, Rose in view of Fincher teaches (references to Rose) the pet toy of claim 10 wherein the first section and the second section are connected by at least one connecting piece 160 [FIGS. 2, 4]. Rose further teaches the body includes at least one aperture between the first section and the second section [an opening between terminal end 132 of the end piece 130 of said first piece of material 110 and the neck 122 of said first piece of material 110, col. 5 lines 21-24].

9. 	Claims 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rose (US 5,879,251) in view of Fincher (US 10,206,373) and Smith (US Patent Publication 2013/0095963).
a. Regarding claim 15, Rose teaches a method of making a pet toy, comprising forming a body with a first section and second section, the body having first body portion 170 formed by the first portion 130 of first section 110 and the first portion 150 of the second section and a second body portion 170’ formed by the second portion 130’ of first section 110 and the second portion 150’ of the second section. Rose does not specifically teach the second body portion being larger than the first body portion. Fincher teaches the second body portion 124 being larger than the first body portion 124 [As illustrated in FIG. 5, each pom-pom 122 may include a pom-pom body 124 (schematically depicted as a sphere), col. 5 lines 31-33; pom-poms 122 may have a different diameter; in a further specific example, without limitation, one of the pom-poms 122 may have a diameter of about 1.5″ and the other pom-pom 122 may have a diameter of about 2.0″, col. 5 lines 51-54] for the purpose of providing a double-ended pet toy having a first body portion with a first spherical cap having a first diameter and second body portion with a second spherical cap having a second diameter larger than the first diameter consistent with the functional requirements of the double-ended pet toy as randomly movable ends which the pet can be amused with and pounce on for entertaining a pet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Rose to include the second body portion being larger than the first body portion as taught by Fincher because doing so would have provided a double-ended pet toy having a first body portion with a first spherical cap having a first diameter and second body portion with a second spherical cap having a second diameter larger than the first diameter consistent with the functional requirements of the double-ended pet toy as randomly movable ends which the pet can be amused with and pounce on for entertaining a pet.
Rose in view of Fincher does not specifically teach molding a first section and molding a second section. Smith teaches molding a first section 16 and molding a second section 18 [ball 10 has a molded outer cover 12 [0019]; cover 12 has two relatively smooth generally C-shaped sections 16 and 18 [0020]] for the purpose of providing a less expensive and less labor-intensive toy by forming a first section and second section in a mold. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Rose in view of Fincher to include molding a first section and molding a second section as taught by Smith because doing so would have provided a less expensive and less labor-intensive toy by forming a first section and second section in a mold.
b. Regarding claim 16, Rose in view of Fincher and Smith teaches (references to Smith) the method of claim 15, wherein forming the body includes simultaneously molding first section 16 and second section 18 as one unitary piece 12 [ball 10 has a molded outer cover 12 [0019]; cover 12 has two relatively smooth generally C-shaped sections 16 and 18; C-shaped sections 16 and 18 and stitch pattern 20 are formed together as an integral round cover [0020]].
wherein forming the body includes joining the first section to the second section [As shown in FIG. 4, first means 160 for securing said second piece of durable hourglass shaped material 150 to said first hourglass shaped section 130 of said first piece is a stitching that runs along and extends between the edges of each pair of hourglass shaped pieces that together form each spherical shaped piece, col. 4 lines 3-8]. Rose in view of Fincher and Smith teaches (references to Smith) the method of claim 15 wherein molding second section 18 includes molding the second section separately from first section 16 [halves 106 and 108 of first mold 102 is generally C-shaped and corresponds with the C-shape of the sections 16 and 18 of ball 10 shown in FIGS. 1 and 2 [0025];  first half 106 has an outer surface 120 and an inner surface 132 with a relatively smooth section 134 for forming the generally smooth C-shaped section 16 [0026]; Second half 108 (FIG. 5) also has an outer surface 126 and an inner surface 146 that is configured in a similar manner as the inner surface 132 of first half 106 for forming the outer surface 12 [0027]].
d. Regarding claim 18, Rose in view of Fincher and Smith teaches (references to Smith) the method of claim 15 wherein molding first section 16 includes molding first section 16 within a first half 106 of mold 102, molding second section 18 includes molding second section 18 within a second half 108 of mold 102, and forming the body includes forming the first section and the second section together between the first half and the second half of the mold [halves 106 and 108 of first mold 102 is generally C-shaped and corresponds with the C-shape of the sections 16 and 18 of ball 10 shown in FIGS. 1 and 2 [0025];  first half 106 has an outer surface 120 and an inner surface 132 with a relatively smooth section 134 for forming the generally smooth C-shaped section 16 [0026]; Second half 108 (FIG. 5) also has an outer surface 126 and an inner surface 146 that is configured in a similar manner as the inner surface 132 of first half 106 for forming the outer surface 12 [0027]].
e. Regarding claim 19 Rose in view of Fincher and Smith teaches (references to Fincher) the method of claim 15 wherein forming the body includes forming the first body portion 124 to have a first diameter and the second body portion 124 to have a second diameter, the second diameter being larger than the first diameter [As illustrated in FIG. 5, each pom-pom 122 may include a pom-pom body 124 (schematically depicted as a sphere), col. 5 lines 31-33; pom-poms 122 may have a different diameter; in a further specific example, without limitation, one of the pom-poms 122 may have a diameter of about 1.5″ and the other pom-pom 122 may have a diameter of about 2.0″, col. 5 lines 51-54].

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643